Munson, J.,
Petitioner, Vaughn Woody, also known as Von Woody, was convicted of *714robbery following a trial by jury on March 9, 1960, in the Court of Oyer and Terminer of Fayette County at no. 22/67 March term, 1960. No motion for a new trial was ever filed. On May 23,1960, sentence of Woody was-deferred by the court. Woody was sentenced on August 23, 1960, to a term of from two and one-half to five years in a State institution, the sentence being computed from January 8, 1960, the date of defendant’s incarceration in the Fayette County jail. No appeal was ever taken from this sentence.
When his case was called for trial, Woody flatly refused the court’s offer to provide him with counsel, stating it was his wish to defend himself. After the case was opened and some Commonwealth evidence presented, Woody changed his mind and requested that court appoint his counsel. This was promptly done, Ira B. Coldren, Esq., a member of the Fayette County Bar, being appointed to represent Woody, and the ease proceeded to its conclusion.
Woody has now filed with the court what he calls a petition for a writ of habeas corpus. The offense charged by the Commonwealth was that petitioner had by violence robbed one Donna Golden of her handbag. A careful perusal of the present petition discloses that Woody complains of certain alleged irregularities which occurred at the alderman’s preliminary hearing. He also questions the sufficiency at trial of the Commonwealth’s identification of the stolen handbag in question. Finally he alleges as a basis for the writ that during his incarceration in the county jail in default of bail while awaiting trial from January until March, 1960, he lost weight and failed to receive timely dental care. He admits that his teeth were cared for, but only after some delay.
A mere recitation of petitioner’s contentions reveals that they are not within the scope of a habeas corpus *715proceeding, that they are without merit, and that the writ must, accordingly, be refused.

Order

And now, June 22, 1962, the petition of Vaughn Woody, also known as Von Woody, for a writ of habeas corpus is refused and dismissed, and the prothonotary is directed to mail him forthwith a certified copy of this opinion and order, addressed to him at C-5972, Drawer R, Huntingdon, Pennsylvania.